10 So. 3d 1202 (2009)
Cary Eugene KISER, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-4530.
District Court of Appeal of Florida, Fourth District.
June 17, 2009.
Carey Haughwout, Public Defender, and Tom Wm. Odom, Assistant Public Defender, West Palm Beach, for appellant.
No appearance for appellee.
PER CURIAM.
Cary Kiser appeals the revocation of his probation and sentence. Appointed appellate counsel has moved to withdraw pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Appellant admitted violating his probation by *1203 committing new offenses. The record, however, does not reflect a written order revoking probation. We affirm the revocation and sentence, but remand for entry of a written order revoking probation and specifying the conditions which appellant violated. Smith v. State, 6 So. 3d 116 (Fla. 4th DCA 2009).
Affirmed and Remanded.
GROSS, C.J., POLEN and GERBER, JJ., concur.